Citation Nr: 1826195	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  09-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral foot disorders.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Atty. Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The current appeal has a complicated procedural history.  In November 2008, the Veteran filed a claim for an increased rating for his service-connected right and left fifth metatarsal fractures.  In a January 2009 rating decision, the AOJ denied the Veteran's claim for compensable ratings.  He filed a timely notice of disagreement.  In an August 2009 rating decision, the AOJ granted a 10 percent rating for post-operative fracture of the right fifth metatarsal with scar and a 10 percent rating for post-operative fracture of the left fifth metatarsal with scar, effective the date of the increased rating claim.  The Veteran perfected an appeal and requested a hearing before a Board member.

The Veteran testified at a March 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

During the March 2011 hearing, the Veteran appeared to assert a claim for clear and unmistakable error (CUE) related to a July 1988 rating decision which awarded a noncompensable rating for his left and right foot disabilities.  In the September 2012 Board decision for the Veteran's increased rating claims, the Board referred this matter to the AOJ for appropriate action.  The Board also remanded the Veteran's increased rating claims for a VA examination and readjudication.

The Veteran was afforded a VA examination in January 2013.  In a March 2013 rating decision, the AOJ granted a 50 percent rating for the Veteran's bilateral pes planus disabilities (previously rated as post-operative fractures of the right and left fifth metatarsals), effective January 2013 (date of VA examination).  In an April 2013 correspondence, the Veteran stated that he disagreed with the effective date of the 50 percent rating awarded in the March 2013 rating decision. He stated that the effective date of the 50 percent rating should have been November 13, 2008.  He also alleged CUE regarding his initial 10 percent rating assigned in an April 2009 rating decision. 

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2013, where he testified that he was satisfied with his increased 50 percent rating, but was still dissatisfied with the effective date.  See 2013 DRO Hearing.  Thereafter, the AOJ interpreted the issue on appeal as "entitlement to an earlier effective date for increase in evaluation of bilateral pes planus," and denied the appeal. 

The Board notes that the Veteran indicated he was satisfied with the rating of 50 percent disabled because "it can't go any higher."  Id.  The Veteran is presumed to seek the maximum rating for an increased rating claim absent a clear indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board, therefore, characterizes the issue on appeal as a continuation of the November 2008 increased rating claim.

In a January 2016 decision, the Board awarded a 50 percent rating for bilateral pes planus for the period prior to January 25, 2013.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2016, the parties filed a Joint Motion for Remand (JMR) partially vacating the Board's January 2016 decision to the extent that it denied a claim for rating in excess of 50 percent for a bilateral foot condition prior to January 25, 2013, and remanded the matter for readjudication in light of the JMR.  

In January 2017, the Board remanded the claim for further development.  That development has been completed, and the appeal is ready for further adjudication.

During the course of the Veteran's appeal, the Veteran filed a claim for a TDIU.  In accompanying written statements, the Veteran has indicated that his service-connected bilateral foot conditions prevent him from obtaining and maintaining gainful employment.  While this matter has been previously denied in a January 2014 rating decision, the Veteran again submitted a claim for TDIU in 2016.  In addition, the Board notes that, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, this matter is included in the appeal, as noted on the title page.  

In a February 2018 statement, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

The Board also notes that the Veteran's claim of CUE with the July 1988 rating decision (referred in the September 2012 Board decision), as well as the claim for entitlement to service connection for bilateral ankle disorder (also referred in the September 2012 rating decision), still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

In September 2017, the Veteran submitted a substantive appeal with respect to entitlement to service connection for a right knee disorder, lumbosacral strain, and right and left hip disorders.  He also expressed disagreement with the effective date assigned for the award of service connection for bilateral hearing loss disability.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the appeal for those issues is currently located in case storage.  As these claims have not been formally placed on the Board's docket, the Board does not currently have jurisdiction over these issues.


FINDINGS OF FACT

1.  The Veteran's rating of 50 percent disabled for bilateral flatfoot is the highest schedular rating available for that disorder.

2.  The Veteran's hallux valgus has not resulted in surgery and is not severe enough to be equivalent to amputation of the great toe.

3.  The evidence at least in relative equipoise as to whether the Veteran has moderately severe nonunion of the fifth metatarsals, bilaterally.

4. The evidence is at least in relative equipoise as to whether the Veteran's service-connected disorders prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for bilateral flatfoot have not been met, the criteria for a compensable rating for bilateral hallux valgus have not been met, but the criteria for separate 20 percent ratings for nonunion of the fifth metatarsals bilaterally have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5276, 5280, 5283 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for unemployability due to service-connected disorders have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability over the time period beginning one year before the claim was filed through the final decision on that claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Separate evaluations may be assigned for separate time periods based on the facts found in the record.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's bilateral foot disorder is rated as 50 percent disabling under hyphenated Diagnostic Code (DC) 5284-5276.  Under DC 5276, a 50 percent rating is assigned for pronounced bilateral flatfoot.  The Veteran currently has the maximum schedular disability rating under DC 5276.

The Board must now consider rating the Veteran's bilateral foot disorder under DC 5284.  See May 2016 JMR.  Under DC 5284, a 30 percent rating is assigned to severe foot injuries, unilaterally.  Under 38 C.F.R. § 4.26, ratings of disabilities of the right and left side will be combined as usual, and ten percent of this value will be added before proceeding with further combinations or converting to degree of disability.  

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Analysis

The Veteran seeks a rating in excess of 50 percent for his bilateral foot disorder since November 13, 2008.

During a December 2008 VA examination, the examiner diagnosed the Veteran with post-operative fracture of the fifth metatarsals, bilaterally, with bilateral degenerative joint disease, hallux valgus, and pes planus of the feet.  Upon examination, the Veteran's gait manifested a limp to avoid weight on the right side.  Examination of the feet did not reveal any sign of abnormal weight-bearing, callosities, or unusual show wear pattern.  The right foot did exhibit tenderness.  

During the relevant time period, the Veteran sought VA and private treatment related to his bilateral foot disorder.  During a January 2009 VA podiatry consultation, the Veteran dry and cracking plantar skin on his heels, and was diagnosed with painful flat feet; degenerative joint disease of the right foot; plantar verruca of the right foot; dry skin; and ankle pain.  In a February 2009 letter, the Veteran's treating chiropractor indicated that, upon examination, the Veteran had sensitivity, tenderness, motion restrictions, weakness, slight edema, and instability in his feet, bilaterally.

During a June 2010 VA examination, no hallux valgus was present, and the examiner removed hallux valgus form the Veteran's diagnosis.  The Veteran still manifested degenerative joint disease and pes planus, bilaterally.  Additionally, the examiner determined that the Veteran did not have pes cavus; hammer toes; Morton's disease; hallux rigidus; or malalignment of the forefoot or midfoot, bilaterally.

During a January 2013 VA examination, the examiner diagnosed the Veteran with status post fracture of the fifth metatarsal, mild degenerative joint disease, and pes planus, bilaterally.  The Veteran manifested bilateral foot pain, swelling, marked callus formation, and tenderness.  The Veteran did not manifest hallux valgus, crepitus, or hammer toe, but had mild swelling in all toes.    

During an April 2016 VA examination, the Veteran was diagnosed with bilateral pes planus; bilateral degenerative arthritis; and postoperative fracture of the fifth metatarsal of the right foot.  Upon examination, the Veteran's flatfoot caused bilateral pain; bilateral swelling; bilateral callouses; bilateral plantar tenderness; bilateral deformity; and marked bilateral pronation.  The examiner noted that a deformity other than pes planus was causing alteration of the weight-bearing line.  The examiner determined that this deformity was toes flaring out bilaterally.  The Veteran did not manifest Morton's disease; hallux valgus; or hallux rigidus.  The examiner did not provide an answer as to whether the Veteran had hammer toes.  The examiner did indicate that the Veteran had moderately severe malunion or nonunion of the metatarsal bones, bilaterally, indicating this disorder was the result of fracture of the fifth metatarsal, bilaterally.  The Veteran had bilateral pain, swelling, deformity, disturbance of locomotion, and interference with standing. 

In an October 2016 letter, a private physician interviewed the Veteran by phone and provided a detailed review of the Veteran's treatment records.   The private physician agreed with the February 2009 private chiropractor assessment that the Veteran's symptoms included sensitivity, tenderness, motion restrictions, weakness, slight edema, and instability and were etiologically related to service.  The private physician disagreed with the January 2013 VA examiner's determination that the Veteran's degenerative joint disease, pes planus, or hallux valgus was not etiologically related to his service-connected fracture of the fifth metatarsals, bilaterally.  

VA treatment records reflect an April 2017 podiatry consultation, in which the Veteran sought treatment for a callus on the bottom of his right foot.  The podiatrist diagnosed the Veteran with painful ambulation; flat foot; bilateral metatarsus adductus related to fractures sustained in service; eccrine poroma; and varicose veins.

During a June 2017 VA examination, the examiner indicated that the Veteran had a history of right foot fracture of the fifth metatarsal with non-union healing, for which the Veteran subsequently underwent surgery, including a plate insertion and removal; and a history of left foot fracture of the fifth metatarsal.  The Veteran manifested bilateral pain on weight bearing; bilateral interference with standing; and left foot deformity.  The examiner indicated that the Veteran's treatment records reflected mild degenerative joint disease of the right foot, but that it was not related to the fifth metatarsal fracture.  In a September 2017 addendum, the examiner stated that the Veteran did not have a diagnosis of pes planus, referring back to the June 2017 VA examination.  The June 2017 VA examination contains a list of the Veteran's treatment, including a diagnosis of pes planus.  However, the examiner indicated that January 2013 x-rays did not reflect pes planus.  The examiner did not further address the extensive treatment records reflecting pes planus.  

The Veteran has reported symptoms of bilateral foot pain, tenderness, numbness, and instability while walking.  See, e.g., March 2011 Board Hearing.  Medical records reflect he has also reported calluses, which he files down with sandpaper.  See, e.g., June 2017 VA Examination.  The Veteran is competent to report experiencing and observing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is currently rated as 50 percent disabled under the rating for flatfoot (pes planus).  DC 5276.  The symptoms include bilateral pain; bilateral swelling; bilateral callouses; bilateral plantar tenderness; bilateral deformity; and marked bilateral pronation.  See, e.g., April 2016 VA Examination.  The Veteran's rating is the maximum schedular rating under DC 5276.  A higher rating under DC 5276 is not warranted. 

Under DC 5277, a 10 percent rating is warranted for bilateral weak foot, which is a symptomatic secondary condition characterized by atrophy of the musculature, disturbed circulation, and weakness.  DC 5277 requires the underlying condition to be rated, with a minimum rating of ten percent disabled.  As the underlying conditions are rated herein separately, DC 5277 is not applicable.

The Veteran does not have a diagnosis of claw foot, Morton's disease, hallux rigidus, or hammer toe.  See, e.g., June 2010, January 2013, and April 2016 VA Examinations.  Therefore, DCs 5278, 5279, 5281, and 5282 are not applicable.

The record contains conflicting information regarding whether the Veteran has a diagnosis of hallux valgus.  The December 2008 VA examination did include a diagnosis of hallux valgus.  That diagnosis was removed during the June 2010 VA examination, and no other examinations include a diagnosis of hallux valgus.  See, e.g., January 2013, April 2016, and June 2017 VA Examinations.  However, the Veteran has previously been service-connected for a bilateral foot disorder that included hallux valgus.  Under DC 5280, a rating of ten percent is warranted for an operation with resection of the metatarsal head; or for hallux valgus severe enough to equal amputation of the great toe.  The claims file does not reflect that the Veteran has had either great toe resected, and does not reflect hallux valgus severe enough to equal amputation.  A compensable rating for hallux valgus under DC 5280 is not warranted.

There is some evidence of record that the Veteran has malunion or nonunion of the fifth metatarsal bilaterally.  The April 2016 VA examiner indicated that the Veteran had moderately severe bilateral nonunion of the fifth metatarsals.  The examiner also noted that the Veteran underwent surgery to attempt to repair nonunion of the right foot, and several castings to attempt to repair nonunion of the left foot.  Under DC 5283, a 20 percent rating is warranted for moderately severe nonunion of the metatarsal bones, and a 30 percent rating is warranted for severe nonunion of the metatarsal bones.  Additionally, the June 2017 VA examiner noted a history of nonunion healing of the right foot.  Resolving reasonable doubt in the Veteran's favor, he has manifested moderately severe nonunion of the metatarsals bilaterally during the course of this appeal.  A rating of 20 percent for each of the right foot and the left foot is warranted.  In the absence of evidence of severe nonunion, a higher rating of 30 percent for either foot is not warranted.  

The Board further notes that DC 5284, which provides 10, 20, and 30 percent ratings for (respectively) moderate, moderately severe, and severe "other" foot injuries, is inapplicable in this case.  In Copeland v. McDonald, 27 Vet. App. 333 (2015), the Court found that DC 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71(a), and that rating the listed conditions under DC 5284 constitutes an impermissible rating by analogy.  In this decision, the symptoms of the Veteran's bilateral foot disorder have been rated under DCs 5276, 5280, and 5283 as specific disorders are identified and have applicable diagnostic codes.  Therefore, an increased rating pursuant to DC 5284 is not appropriate.
  
TDIU

Based on the decision above, the Veteran is currently rated as 50 percent disabled for bilateral flatfoot; 50 percent disabled for nonunion of the fifth metatarsals bilaterally (when the bilateral factor is applied); 10 percent disabled for tinnitus; 10 percent disabled for a left knee disorder; and noncompensable for a bilateral hearing disorder.  See July 2017 Rating Decision Codesheet.  His combined rating is 80 percent disabled.  For the purposes of determining TDIU, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  The disabilities of his lower extremities combine for a rating of 75 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  Further, the claims file contains some evidence that he cannot secure or follow substantially gainful employment due to his service-connected disabilities.

The Veteran completed four years of college, and last worked in 2013.  Prior to that, he had worked as a delivery driver, inspector, and as a construction worker.  See November 2016 TDIU Applications.  In April 2016, a VA examiner noted that the Veteran was unable to walk or stand for more than ten minutes, but indicated that the Veteran could participate in a sedentary job.  In an October 2016 letter, a private physician reviewed the claims file and determined that it was at least as likely as not that the Veteran's service-connected bilateral foot disorders prevented him from securing and following substantially gainful employment.  The private physician disagreed with the April 2016 VA examiner, noting that pain and foot swelling prevented sedentary employment, as his mobility is impaired after even an hour of sitting.  Notably, the Veteran has an occupational history of delivery driver, inspector, and as a construction worker which cannot be performed as a result of service-connected disability.  Even assuming an ability to perform some type of sedentary employment, the record does not contain evidence that the Veteran has the skills and training to perform any specific sedentary occupation which could result in substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is granted.


ORDER

Entitlement to a rating in excess of 50 percent for bilateral flatfoot is denied, a compensable rating for hallux valgus is denied but separate 20 percent ratings for nonunion of the right and left fifth metatarsals is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


